In consolidated actions to recover damages for personal injuries (action No. 1), and for a judgment declaring, inter alia, that the Hanover Insurance Company must defend and indemnify Dora and Antonio Nurse in the personal injury action (action No. 2), the Hanover Insurance Company appeals from an order of the Supreme Court, Kings County (Krausman, J.), dated March 24, 1989, which denied its motion denominated as one to vacate an order of the same court, dated August 15, 1988, and entered upon its default, granting summary judgment in favor of the plaintiffs in action No. 2 declaring, inter alia, that it must defend and indemnify the defendants in action No. 1.
Ordered that the appeal is dismissed, with one bill of costs.
The Supreme Court properly determined that the appellant’s motion, denominated as one to vacate an order on the ground of excusable default, was actually one for reargument of its prior motion for the same relief (see, Foley v Roche, 68 AD2d 558). Since no appeal lies from the denial of a motion to reargue, the appeal is dismissed (see, McKay v H.I.P of Greater N. Y., 163 AD2d 280; Anchor Sav. Bank v Alpha Developers, 143 AD2d 711). Brown, J. P., Lawrence, Kunzeman and Kooper, JJ., concur.